

PURCHASE AND SALE AGREEMENT
1 Wolverine Drive, Booneville, Mississippi 38829
 
This Purchase and Sale Agreement (this “Agreement”) is entered into as of the
Effective Date (defined below) between Wolverine Tube Inc., a Delaware
corporation (“Seller”), and ANIKA AND ASSOCIATES, INC., a Michigan corporation
(“Purchaser”).
 
In consideration of the mutual covenants set forth herein and in consideration
of the Earnest Money (defined below), whose receipt and sufficiency are
acknowledged by Seller and Purchaser, the parties agree as follows:
 
Section 1. Sale and Purchase. Seller shall sell, convey, and assign to
Purchaser, and Purchaser shall purchase and accept from Seller, for the Purchase
Price (defined below) and on and subject to the terms and conditions herein set
forth, the following:
 
(a) the tracts or parcels of land situated in Prentiss County, Mississippi,
described in Exhibit A, together with all rights and interests appurtenant
thereto, including all of Seller’s right, title, and interest, if any, in and to
adjacent streets, alleys, rights-of-way, and any adjacent strips and gores of
real estate (the “Land”); all improvements located on the Land, including
without limitation, 152,688 building square feet (the “Improvements”); and all
rights, titles, and interests appurtenant to the Land and Improvements;
 
(b) all tangible personal property and fixtures of any kind owned by Seller and
attached to or used in connection with the ownership, maintenance, use, leasing,
service, or operation of the Land or Improvements, but specifically excluding
those items listed on Exhibit E hereto (“Excluded Equipment”) (the
“Personalty”);
 
(c) to the extent assignable by Seller, all (1) contracts or agreements, such as
maintenance, service, or utility contracts (the “Property Agreements”), to the
extent Purchaser elects to take assignment thereof at the Closing Date,
(2) warranties, guaranties, indemnities, and claims, (3) licenses, permits, or
similar documents, (4) telephone exchanges and (5) plans, drawings,
specifications, surveys, engineering reports, and other technical information.
 
The above listed items are herein collectively called the “Property”. All of the
Property shall be sold, conveyed, and assigned to Purchaser at Closing (defined
below) free and clear of all liens, claims, easements, and encumbrances
whatsoever except for the Permitted Encumbrances (defined below).
 
Section 2. Purchase Price. The price for which Seller shall sell, convey, and
assign the Property to Purchaser, and which Purchaser shall pay to Seller, is
two million one hundred four thousand three hundred and 00/100 ($2,104,300.00)
Dollars (the “Purchase Price”), to be paid in cash or cash equivalents as set
forth in Section 8(a)(1).
 
Section 3. Earnest Money. Within two business days after the Effective Date,
Purchaser shall deliver to Fidelity National Title Insurance Company, 7025
Scottsdale Road, Scottsdale, Arizona, 85253 Attention: Desha Jackson (480)
344-6400 (“Title Company”), either a cashier’s check or wire transfer in the
amount ten thousand and 00/100 ($10,000.00) Dollars which the Title Company
shall immediately deposit for collection in an interest-bearing account at a
federally insured banking institution. As used in this Agreement, the term
“Earnest Money” shall mean the amount deposited by Purchaser together with all
interest earned thereon while in the custody of Title Company. Seller and
Purchaser stipulate that Purchaser’s deposit of the Earnest Money is sufficient
consideration to support this Agreement notwithstanding Purchaser’s rights under
Section 5.

1

--------------------------------------------------------------------------------



Section 4. Title Commitment, Survey, Documents and Information.
 
(a) Purchaser, at its expense, shall obtain the following:
 
(1) commitment for Title Insurance (the “Title Commitment”) from the Title
Company setting forth the status of the title of the Land and Improvements and
showing all liens, claims, encumbrances, easements, rights-of-way,
encroachments, reservations, restrictions, and all other matters of record
affecting the Land or Improvements; and
 
(2) copies of all documents referred to in the Title Commitment (the “Title
Commitment Documents”).
 
(b) Purchaser shall obtain an as-built survey (the “Survey”) of the Land and the
Improvements consisting of a plat and field notes prepared by a licensed
surveyor. For purposes of the property description to be included in the Deed
(defined below), the field notes prepared by the surveyor shall control any
conflicts or inconsistencies with Exhibit A, and such field notes shall be
incorporated herein by this reference upon their completion and approval by
Purchaser.
 
(c) Within ten days after the Effective Date, Seller, at its expense, shall
deliver to Purchaser: (1)  copies of all Property Agreements; and (2)  copies of
all engineering and technical reports in the possession of Seller that concern
the Land or Improvements, including any soils testing reports and reports of
environmental or hazardous waste inspections or surveys. The documents described
in this Section 4(c) are herein collectively called the “Documents”, and the
information contained in the Documents is herein collectively called the
“Information”.
 
Section 5. Right of Inspection; Inspection Period.
 
(a) Right of Inspection.
 
(1) From the Effective Date through the Closing Date, Seller agrees that
Purchaser and its authorized agents or representatives shall be entitled to
enter upon the Land during normal business hours upon at least twenty-four (24)
hours advance written notice to Seller (which notice shall describe the scope of
due diligence Purchaser intends to conduct during Purchaser’s access to the
Land) and make such reasonable, nondestructive investigations, studies and
tests, including, without limitation, surveys and engineering studies, as
Purchaser deems necessary or advisable; provided, however, that Purchaser shall
not be permitted to conduct physical or invasive testing (including, without
limitation, any environmental testing other than a Phase I study) without
Seller’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed.
 
(2) Purchaser agrees that in conducting any inspections, investigations or tests
of the Property and/or the Documents, Purchaser and its agents and
representatives shall (A) not unreasonably interfere with the operation and
maintenance of the Property, (B)  not injure or otherwise cause bodily harm to
Seller, the property manager, or their respective guests, agents, invitees,
contractors and employees; (C) maintain comprehensive general liability
insurance in terms and amounts reasonably acceptable to Seller covering any
accident arising in connection with the presence of Purchaser, its agents and
representatives on the Property; (D) promptly pay when due the costs of all
tests, investigations and examinations done with regard to the Property, (E) not
permit any liens to attach to the Property or any part thereof by reason of the
exercise of Purchaser’s rights hereunder, (F) fully restore the Property to the
condition in which the same was found before any such inspection or tests were
undertaken, and (G) afford Seller and its agents and representatives the
opportunity to be present during any such inspection, investigation or test.

2

--------------------------------------------------------------------------------



(3) Purchaser will indemnify, defend, and hold Seller and its partners,
shareholders, officers, directors, agents, employees, property manager,
controlling persons and affiliates (individually a “Seller Party” and
collectively the “Seller Parties”) harmless from all losses, costs, liens,
claims, causes of action, liability, damages and expenses, including, without
limitation, reasonable attorneys’ fees incurred by any Seller Party as a result
of the entry upon or inspections, tests or investigations of the Property
conducted by or on behalf of Purchaser.
 
(b) Inspection Period; Termination Right. Notwithstanding anything to the
contrary in this Agreement, Purchaser may terminate this Agreement for any
reason or no reason in its sole discretion by giving written notice of
termination to Seller and Title Company at any time during the period from the
Effective Date until 5:00 p.m. Eastern time, on April 4, 2008 (the “Inspection
Period”). In addition, Purchaser may continue this Agreement by giving written
notice of acceptance to Seller and Title Company (the “Acceptance Notice”) on or
before the last day of the Inspection Period. If Purchaser timely delivers an
Acceptance Notice, this Agreement shall continue in full force and effect,
Purchaser shall be deemed to have waived its right to terminate this Agreement
pursuant to this Section 5(b). If Purchaser does not timely deliver an
Acceptance Notice, Purchaser shall be deemed to have elected to terminate this
Agreement as of the last day of the Inspection Period. If Purchaser timely
elects (or is deemed to have elected) to terminate this Agreement pursuant to
this Section 5(b), the Earnest Money shall be disbursed according to
Section 12(b) hereof and the parties shall have no further obligations hereunder
except for obligations that expressly survive the termination hereof.
 
Section 6. Title. Purchaser may, at any time during the Inspection Period,
object in writing to any liens, encumbrances, and other matters reflected by the
Title Commitment or Survey. All such matters to which Purchaser so objects shall
be “Non-Permitted Encumbrances”; if no such objection notice is given during the
Inspection Period, except as otherwise provided below, all matters reflected by
the Survey and Title Commitment shall be “Permitted Encumbrances”. If, between
the end of the Inspection Period and Closing, Purchaser receives notice of
additional liens, encumbrances or other matters not reflected in the initial
Title Commitment or Survey or otherwise becomes aware of such matters, Purchaser
may submit a revised list adding additional Non-Permitted Exceptions. Seller
may, but shall not be obligated to, at its sole cost and expense, cure, remove
or insure around all Non-Permitted Exceptions and give Purchaser written notice
thereof within five days after the Inspection Period expires or, if applicable,
after delivery of any revised list; provided, however, Seller, at its sole cost
and expense, shall be obligated to cure, remove or insure around by Closing all
mortgages, deeds of trust, judgment liens, mechanic’s and materialmen’s liens,
and other liens and encumbrances against the Property (other than liens for
taxes and assessments which are not delinquent) which either secure indebtedness
or can be removed by payment of a liquidated sum of money, whether or not
Purchaser objects thereto during the Inspection Period, and all such matters
shall be deemed Non-Permitted Exceptions. If Seller does not timely cause all of
the Non-Permitted Exceptions to be removed, cured or otherwise omitted from
Purchaser’s Title Commitment and timely deliver written notice thereof to
Purchaser, Purchaser may, at any time and at its election, (1) terminate this
Agreement and recover the Earnest Money by providing written notice of
termination to Seller, and neither Purchaser nor Seller shall have any
obligations under this Agreement except those that expressly survive the
termination of this Agreement, (b) extend the Closing Date until three Business
Days after Seller has caused all of the Non-Permitted Exceptions to be removed,
cured or otherwise omitted from Purchaser’s Title Commitment, or (c) purchase
the Property subject to the Non-Permitted Exceptions (other than liens that
Seller is obligated to cure, remove or insure around), in which event the
Non-Permitted Exceptions (other than liens that Seller is obligated to cure,
remove or insure around) subject to which Purchaser elects to purchase the
Property shall thereafter be Permitted Exceptions.

3

--------------------------------------------------------------------------------



In the event that the Title Company does not issue at Closing, or
unconditionally commit at Closing to issue, to Purchaser, an extended coverage
owner’s title policy in accordance with the Title Commitment, insuring
Purchaser’s title to the Property in the amount of the Purchase Price, subject
only to the standard exceptions and exclusions from coverage contained in such
policy and the Permitted Exceptions (the “Title Policy”), Purchaser shall have
the right to terminate this Agreement, in which case the Earnest Money shall be
immediately returned to Purchaser and the parties hereto shall have no further
rights or obligations, other than those that by their terms survive the
termination of this Agreement.
 
Section 7. Representations, Warranties, and Covenants.
 
(a) Seller. Seller represents and warrants to, and covenants with, Purchaser
that:
 
(1) Seller is a Delaware corporation, has been duly organized, is validly
existing, is in good standing in the state in which it was formed, and is
qualified to do business in the state in which the Real Property is located.
Seller has the full right, power and authority and has obtained any and all
consents required to enter into this Agreement and to consummate or cause to be
consummated the transactions contemplated hereby. This Agreement has been, and
all of the documents to be delivered by Seller at the Closing will be,
authorized and duly executed and delivered by Seller and constitute, or will
constitute, as appropriate, the legal, valid and binding obligation of Seller,
enforceable in accordance with their terms.
 
(2) There is no agreement to which Seller is a party or that is binding on
Seller which is in conflict with this Agreement. There is no action or
proceeding pending or, to Seller’s knowledge, threatened against Seller or
relating to the Property, which challenges or impairs Seller’s ability to
execute or perform its obligations under this Agreement or against or with
respect to the Property. Seller has not committed or obligated itself in any
manner whatsoever to sell, lease or encumber the Property or any interest
therein to any other party, except as provided in the Leases with respect to the
lease of space in the Improvements. No rights of first offer or rights of first
refusal regarding the Property exist under the organizational documents of
Seller or under any agreement by which Seller or the Property is or may be bound
or affected.
 
(3) All bills and other payments due with respect to the ownership, operation,
and maintenance of the Property have been paid or will be paid prior to Closing
in the ordinary course of business.
 
(4) From the Effective Date until the Closing Date, Seller shall: (A) maintain
and operate the Property in substantially the same manner as Seller has
heretofore done; (B) continue all Property Agreements and insurance policies or
contracts relative to the Property in full force and effect and neither cancel,
amend, nor renew any of the same other than in the ordinary course of Seller’s
business; (C) not commit or permit to be committed any physical waste to the
Property; and (D) not, without the prior written consent of Purchaser (which
consent shall not be unreasonably withheld or delayed by Purchaser prior to the
expiration of the Inspection Period and which consent shall be deemed given by
Purchaser if within five days after Seller’s request Seller does not receive
written notice from Purchaser disapproving such agreement, instrument or
action), enter into any Lease or other agreement or instrument or take any
action that would encumber the Property after Closing, that would bind Purchaser
or the Property after Closing, or that would be outside the normal scope of
maintaining and operating the Property.

4

--------------------------------------------------------------------------------



(5) The Documents and all other documents delivered by Seller to Purchaser
pursuant to this Agreement are and shall be true and complete in all material
respects and, to the best of Seller’s knowledge, the Information and any other
information contained therein is and shall be true and complete in all material
respects.
 
(6) Seller is not aware of, and has not received, any notices from any insurance
companies, governmental agencies or authorities or from any other parties (A) of
any conditions, defects or inadequacies with respect to the Property (including
health hazards or dangers, nuisance or waste), which, if not corrected, would
result in termination of insurance coverage or increase its costs therefor,
(B) with respect to any violation of any applicable zoning, building, health,
environmental, traffic, flood control, fire safety, handicap or other law, code,
ordinance, rule or regulation (collectively, the “Legal Requirements”), (C) of
any pending or threatened condemnation proceeding with respect to the Property,
or (D) of any proceedings which could cause the change, redefinition or other
modification of the zoning classification of the Property. Seller shall
immediately notify Purchaser of any violations or conditions of which Seller
receives notice (whether written or oral).
 
(7) To Seller’s knowledge, Seller has no obligation to any, governmental or
quasi-governmental entities or any other person or entity which commitment
relates to the Property and would survive Closing and be a binding obligation of
the Purchaser thereafter, in each case to pay or contribute property or money or
to construct, install or maintain any improvements on or off the Property
(except as may be disclosed in (A) a document of public record or (B) the
information provided by Seller to Purchaser prior to the expiration of the
Inspection Period).
 
(8) To Seller’s knowledge, the Property has not been the site of any activity
that would violate any past or present environmental law or regulation of any
governmental body or agency having jurisdiction over the Property. Specifically,
but without limitation, (A) solid waste, petroleum, or petroleum products have
not been handled or stored on the Property such that they may have leaked or
spilled onto the Property or contaminated the Property in any material way, (B)
there is no on-site material contamination resulting from activities on the
Property or adjacent tracts, and (C) the Property contains no “hazardous
materials” which shall mean any petroleum products, flammables, explosives,
radioactive materials, asbestos, radon, or other hazardous waste including
substances defined as “hazardous substances”, “hazardous materials”, or “toxic
substances” in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, the Hazardous Materials Transportation Act, and the
Resources Conversation and Recovery Act, and any other material or substance
whose use, storage, handling or disposal is regulated by any law or regulation.
To Seller’s knowledge, there are not storage tanks located on the Property
(either above or below ground), and the Property has not been used as a landfill
or site for disposal of garbage or refuse.
 
(9) Seller has no knowledge of any fact or condition existing regarding the
presence of, testing for, or remediation of, mildew, mold or mold spores on the
Property.
 
(10) Seller has no knowledge of any fact or condition existing which would
result or could result in the termination or reduction of the current access
from the Property to the existing highways and roads that provide access to the
Property, or of any reduction in or to sewer or other utility services presently
serving the Property.
 
(11) Seller is neither a “foreign person” nor a “foreign corporation” as those
terms are defined in Section 1445 of the Internal Revenue Code of 1986, as
amended.

5

--------------------------------------------------------------------------------



(12) To Seller’s knowledge, the Property is now in full compliance with all
Legal Requirements. To Seller’s knowledge, there are no petitions, actions,
hearings, planned or contemplated, relating to or affecting the zoning or use of
the Property or any contiguous property. Seller has a waste-water permit and the
appropriate business licenses and permits necessary to operate the facility as
it is used currently by Seller. Seller hereby agrees to indemnify and hold
harmless the Purchaser against any loss, cost or damage arising from the
inaccuracy of the above representation and to pay all reasonable costs of
obtaining any such licenses, permits or authorizations if such licenses, permits
or authorizations are required by applicable Legal Requirements on the date
hereof to own and operate the Property in accordance with its current
operations.
 
(13) There is no pending or, to Seller’s knowledge, threatened, judicial,
municipal or administrative proceedings with respect to, or in any manner
affecting the Property or in which Seller is or will be a party, including
proceedings for or involving tenant evictions, collections, condemnations,
eminent domain, alleged building code, zoning or environmental violations, or
personal injuries or property damage alleged to have occurred on the Property or
by reason of the construction of any improvements thereon or the use and
operation of the Property or any present plan or study by any governmental
authority, agency or employee thereof which in any way challenges, affects or
would challenge or affect the continued authorization of the ownership,
construction, use, leasing, management, maintenance, and operation of the
Property.
 
(14) All of the information concerning Seller and the Property and all reports,
contracts, or other items obtained by Purchaser in connection with the Property
are true, complete and correct in all respects and fairly present the
information set forth in a manner that is not misleading, and Seller has not
omitted any information required to be included in order to make the information
furnished not misleading.
 
(15) Seller is currently in compliance with, and shall at all times during the
term of this Agreement (including any extension thereof) remain in compliance
with, the regulations of the Office of Foreign Asset Control (“OFAC”) of the
Department of the Treasury (including those named on OFAC’s Specially Designated
and Blocked Persons List) and any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action relating thereto.
 
(b) Purchaser. Purchaser represents and warrants to, and covenants with, Seller
that:
 
(1) Purchaser has full right, power, and authority to execute and deliver this
Agreement and to consummate the purchase and sale transactions provided for
herein without obtaining any further consents or approvals from, or the taking
of any other actions with respect to, any third parties. This Agreement, when
executed and delivered by Seller and Purchaser, will constitute the valid and
binding agreement of Purchaser, enforceable against Purchaser in accordance with
its terms.
 
(2) To Purchaser’s knowledge there are no actions, suits, claims, assessments,
or proceedings pending or threatened that could materially adversely affect
Purchaser’s ability to perform hereunder.

6

--------------------------------------------------------------------------------



(c) Survival. The representations and warranties set forth in Section 7(a) shall
not be deemed to be merged into or waived by the instruments of Closing, but
shall survive the Closing for a period of two (2) years (the “Survival Period”).
Each party shall have the right to bring an action against the other on the
breach of a representation or warranty hereunder, but only on the following
conditions: the party bringing the action for breach first learns of the breach
after Closing and gives written notice of such breach to the other party before
the end of the Survival Period and files such action within two years following
the Closing Date. The provisions of this Section 7(c) shall survive the Closing.
Any breach of a representation or warranty that occurs prior to Closing shall be
governed by Section 12.
 
(d) Condition of the Property. Purchaser acknowledges that Purchaser will have
the opportunity to independently and personally inspect the Property and that
Purchaser has entered into this Agreement based upon its ability to make such
examination and inspection. The Property is to be sold to and accepted by
Purchaser at Closing in its then present condition, “AS IS, WITH ALL FAULTS, AND
WITHOUT ANY WARRANTY WHATSOEVER, EXPRESS OR IMPLIED”, except for the express
representations and warranties of Seller contained in Section 7(a) and in any
documents executed by Seller at Closing.
 
Section 8. Closing. The closing (the “Closing”) of the sale of the Property by
Seller to Purchaser shall occur on or before April 7, 2008 (the “Closing Date”).
Time is of the essence with regard to the Closing Date. At the Closing the
following, which are mutually concurrent conditions, shall occur:
 
(a) Purchaser, at its expense, shall deliver or cause to be delivered to Seller
the following:
 
(1) immediately available cash funds in the amount of the Purchase Price as
specified in Section 2, adjusted in accordance with this Agreement;
 
(2) Four counterparts of a Bill of Sale, Assignment and Assumption of Leases and
Contracts for the Property in the form of Exhibit C (the “Bill of Sale”), duly
executed by Purchaser;
 
(3) evidence satisfactory to Seller and Title Company that the person executing
the Closing documents on behalf of Purchaser has full right, power, and
authority to do so.
 
(b) Seller, at its expense, shall deliver or cause to be delivered to Purchaser
the following:
 
(1) One Special Warranty Deed (the “Deed”) in the form of Exhibit B, fully
executed and acknowledged by Seller, conveying to Purchaser the Land and
Improvements, subject only to the Permitted Encumbrances;
 
(2) Four counterparts of the Bill of Sale, duly executed by Seller;
 
(3) certificate in the form of Exhibit D meeting the requirements of 1445 of the
Internal Revenue Code of 1986, executed and sworn to by Seller;
 
(4) Owner policy of title insurance in the amount of the Purchase Price issued
by Title Company, insuring that Purchaser is the owner of the Land and
Improvements subject only to the Permitted Encumbrances and the standard printed
exceptions included in an ALTA standard form owner policy of title insurance;
however, the standard exception for taxes shall be limited to the year in which
the Closing occurs, and subsequent years and subsequent assessments for prior
years due to change in land usage or ownership;

7

--------------------------------------------------------------------------------



(5) evidence satisfactory to Purchaser and the Title Company that the persons
executing and delivering the Closing documents on behalf of Seller have full
right, power and authority to do so; and
 
(c) Seller and Purchaser agree to adjust, as of June 30, 2008 at 11:59 p.m., the
following (collectively, the “Proration Items”): real estate and personal
property taxes and assessments (subject to the terms of Section 8(d) below) and
utility bills (except as hereinafter provided). Seller will be charged and
credited for the amount of all of the Proration Items relating to the period up
to and including the Closing Date, and Purchaser will be charged and credited
for all of the Proration Items relating to the period after the Closing Date.
Such preliminary estimated Closing prorations shall be set forth on a
preliminary closing statement to be prepared by Seller or Title Company and
submitted to Purchaser for Purchaser’s approval prior to the Closing Date (the
“Closing Statement”). The Closing Statement, once agreed upon, shall be signed
by Purchaser and Seller and delivered to Title Company for purposes of making
the preliminary proration adjustment at Closing subject to the final cash
settlement provided for below. The preliminary proration shall be paid at
Closing by Purchaser to Seller (if the preliminary prorations result in a net
credit to Seller) or by Seller to Purchaser (if the preliminary prorations
result in a net credit to Purchaser) by increasing or reducing the cash to be
delivered by Purchaser in payment of the Purchase Price at the Closing. If the
actual amounts of the Proration Items are not known as of the Closing Date, the
prorations will be made at Closing on the basis of the best evidence then
available; thereafter, when actual figures are received (not to exceed 120 days
after Closing), re-prorations will be made on the basis of the actual figures,
and a final cash settlement will be made between Seller and Purchaser. No
prorations will be made in relation to insurance premiums, and Seller’s
insurance policies will not be assigned to Purchaser. Final readings and final
billings for utilities will be made if possible as of the Closing Date, in which
event no proration will be made at Closing with respect to utility bills. Seller
will be entitled to all deposits presently in effect with the utility providers,
and Purchaser will be obligated to make its own arrangements for deposits with
the utility providers. The provisions of this Section 8(c) will survive the
Closing for one year.
 
(d) All ad valorem real estate and personal property taxes with respect to the
Property (to the extent not prorated in Section 8(c) above) shall be prorated as
of June 30, 2008 on 11:59 p.m. on a cash basis for the calendar year in which
the Closing occurs, regardless of the year for which such taxes are assessed.
 
(e) Purchaser shall receive a credit against the Purchase Price at Closing for
all payments due or owing under any Property Agreements for periods prior to the
Closing Date, which amounts shall be prorated as of June 30, 2008 at 11:59 p.m.
If Seller has paid any amounts under any Property Agreements for periods after
11:59 p.m. of the day immediately preceding the Closing Date, Purchaser shall
pay such amounts to Seller at Closing in addition to the Purchase Price.
 
(f) Seller shall pay (1) one-half of any escrow fees or similar charges of the
Title Company, and (2) the cost of obtaining any other items required to be
delivered by Seller to Purchaser at Closing as provided herein.
 
(g) Purchaser shall pay (1) the base premium for the owner’s title policy and
any charges for endorsements or deletions to the owner’s title policy, (2) any
charges for any title policy in favor of Purchaser’s lender, (3) the cost of the
Survey, and (4) the cost of obtaining any other items required to be delivered
by Purchaser to Seller at Closing as provided herein.

8

--------------------------------------------------------------------------------



(h) Title Company shall return the Earnest Money to Purchaser or, at Purchaser’s
option, apply the Earnest Money to the cash portion of the Purchase Price.
 
(i) Upon completion of the Closing, Seller shall deliver to Purchaser possession
of the Property, subject to the Permitted Encumbrances.
 
(j) Purchaser and Seller shall have executed a triple-net lease agreement
containing the usual clauses pursuant to which the Seller shall lease for a
period extending until June 30, 2008 the Land and the Improvements from the
Purchaser at the rate of $2.00 NNN per square foot.
 
(k) In addition to all other conditions set forth herein, the obligation of
Purchaser to consummate the transactions contemplated hereunder is conditioned
upon the following:
 
(1) Seller’s representations and warranties contained herein shall be true and
correct in all material respects as of the Effective Date and the Closing Date;
and
 
(2)  No later than one business day prior to the Closing Date (or such earlier
date as provided herein), Seller shall have tendered all deliveries to be made
at Closing.
 
Section 9. Commissions. Pursuant to a separate written agreement, Seller has
agreed to pay a commission to Jumper Realty & Associates, LLC upon the
consummation of Closing and payment of the Purchase Price. Seller shall defend,
indemnify, and hold harmless Purchaser, and Purchaser shall defend, indemnify,
and hold harmless Seller, from and against all claims by third parties for
brokerage, commission, finders, or other fees relative to this Agreement or the
sale of the Property, and all court costs, attorneys’ fees, and other costs or
expenses arising therefrom, and alleged to be due by authorization of the
indemnifying party.
 
Section 10. Reimbursable Lease Expenses. Reserved.
 
Section 11. Destruction, Damage, or Taking Before Closing. If, before Closing,
all or any material part of the Property is destroyed or damaged, or becomes
subject to condemnation or eminent domain proceedings, then Seller shall
promptly notify Purchaser thereof (a “Seller’s Notice”). Purchaser may elect to
proceed with the Closing (subject to the other provisions of this Agreement) by
delivering notice thereof to Seller within five business days after receipt of a
Seller’s Notice, but Purchaser shall be entitled to all insurance proceeds or
condemnation awards payable as a result of such damage or taking and, to the
extent the same may be necessary or appropriate, Seller shall assign to
Purchaser at Closing Seller’s rights to such proceeds or awards. If, within five
business days after Purchaser’s receipt of a Seller’s Notice, Seller receives
written notice from Purchaser of Purchaser’s termination of this Agreement (or,
if Seller has not received notice from Purchaser during such time of Purchaser’s
election to terminate this Agreement), then Purchaser shall be deemed to have
terminated this Agreement pursuant to Section 12(b). If, before Closing, less
than a material part of the Land or Improvements is destroyed or damaged, or
becomes subject to condemnation or eminent domain proceedings, then Seller shall
notify Purchaser thereof, Purchaser shall have no right to terminate this
Agreement, and the parties shall proceed with the Closing, but Purchaser shall
be entitled to all insurance proceeds or condemnation awards payable as a result
of such damage or taking and, to the extent the same may be necessary or
appropriate, Seller shall assign to Purchaser at Closing Seller’s rights to such
proceeds or awards and at Closing Purchaser shall receive a credit for the
amount of any deductible payable under any applicable insurance policy. For the
purposes of this Section 11, damage or a taking shall be considered to be
“material” if the value of the portion of the Property damaged or taken exceeds
$250,000, or, in the case of a taking, if the portion of the Property taken is
such that it materially adversely affects the ability to use the remainder for
the purposes for which it is presently used.

9

--------------------------------------------------------------------------------



Section 12. Termination and Remedies.
 
(a) If Purchaser fails defaults on its obligations hereunder or otherwise fails
to consummate the purchase of the Property pursuant to this Agreement for any
reason other than termination hereof pursuant to a right granted to Purchaser in
Section 5, Section 6, or Section 11 or due to a breach of Seller’s
representations or warranties, then Seller, as its sole remedy, may terminate
this Agreement by notifying Purchaser thereof, whereupon neither Purchaser nor
Seller shall have any further rights or obligations hereunder, except those that
by their terms survive the termination of this Agreement. In addition to the
foregoing, Seller shall also be entitled to recover all expenses, including
reasonable attorneys’ fees and litigation costs, incurred in connection with
recovering the Earnest Money following a breach hereof by Purchaser.
 
(b) If Purchaser terminates (or is deemed to have terminated) this Agreement
pursuant to Section 5, Section 6, or Section 11, then Title Company shall return
the Earnest Money to Purchaser, whereupon neither party hereto shall have any
further rights or obligations hereunder, except those that by their terms
survive the termination of this Agreement.
 
(c) If Seller fails to consummate the sale of the Property pursuant to this
Agreement for any reason other than Purchaser’s failure to perform its
obligations hereunder or termination hereof by Purchaser in accordance with
Section 12(b) or if prior to Closing any one or more of Seller’s representations
or warranties are breached or untrue in any material respect, then Purchaser, as
its sole and exclusive remedy, may either (1) terminate this Agreement by
notifying Seller thereof, in which case Title Company shall return the Earnest
Money to Purchaser and neither party hereto shall have any further rights or
obligations hereunder, except those that by their terms survive the termination
of this Agreement; or (2) enforce specific performance of the obligations of
Seller hereunder.
 
Section 13. Notices. All notices provided or permitted to be given under this
Agreement must be in writing and may be served by depositing same in the United
States mail, addressed to the party to be notified, postage prepaid and
registered or certified with return receipt requested; by delivering the same in
person to such party by a nationally-recognized, overnight delivery service
(e.g., Federal Express); or by facsimile copy transmission during normal
business hours with a confirmation copy delivered by another method permitted
under this Section 13. Notice given in accordance herewith shall be effective
upon delivery to the address of the addressee (even if such addressee refuses
delivery thereof). For purposes of notice, the addresses of the parties shall be
as follows:

10

--------------------------------------------------------------------------------




If to Seller, to:
Wolverine Tube, Inc.
 
c/o Ralph Campbell
 
Vice President, Risk Management
 
200 Clinton Avenue, Suite 1000
 
Huntsville, AL 35801
 
Telephone: (256) 580-3589
 
Facsimile: (256) 580-3996
 
E-mail: campbelr@wlv.com
   
With a copy to:
Wolverine Tube, Inc.
 
200 Clinton Avenue, Suite 1000
 
Huntsville, AL 35801
 
Attention: Jennifer Brinkley
 
Corporate Counsel
 
Telephone: (256) 580-3982
 
Facsimile: (256) 580-3996
 
E-mail: brinklej@wlv.com
   
And a copy to:
Jumper Realty & Associates, LLC
 
PO Box 2450
 
2782 S. Harper Road
 
Corinth, Mississippi 38834
 
Attention: Brandon Morris
 
Telephone: (662) 286-2828
 
Facsimile: (662) 286-0226
 
Email: brandon_morris0516@hotmail.com
   
If to Purchaser, to:
Anika and Associates, Inc.
 
32500 Telegraph Road, Suite 209
 
Bingham Farms, Michigan 48025
 
Attention: Murray Wikol
 
Telephone: (248) 988-9341
 
Facsimile: (248) 723-3341
 
E-mail: mwikol@provisions.ws
   
With a copy to:
Strobl & Sharp, PC
 
300 E. Long Lake Road Suite 200
 
Bloomfield Hills, MI 48304
 
Attention: Brian Henry
 
Telephone: (248) 540-2300
 
E-mail: bhenry@stroblpc.com

 
Either party hereto may change its address for notice by giving three days prior
written notice thereof to the other party.

11

--------------------------------------------------------------------------------



Section 14. Assigns; Beneficiaries. Purchaser may assign Purchaser’s rights and
obligations under this Agreement to any affiliate entity of Purchaser, or entity
owned, directly or indirectly, by Brown Realty Acquisitions, Inc. or any real
estate funds sponsored by its affiliates (the “Assignee”), on the condition that
the Assignee expressly assumes the obligations of Purchaser hereunder in a
written agreement. Other than as set forth in the first sentence of this
Section 14, Purchaser shall not assign this Agreement or Purchaser’s rights,
duties and obligations hereunder without the prior written consent of Seller,
which shall not be unreasonably withheld, conditioned or delayed, and any
attempt to do so shall constitute a default by Purchaser hereunder.
Notwithstanding any such assignment, Purchaser shall remain liable for the
performance of its obligations hereunder. Subject to the foregoing provisions of
this Section 14, this Agreement shall inure to the benefit of and be binding on
the parties hereto and their respective heirs, legal representatives,
successors, and assigns. This Agreement is for the sole benefit of Seller and
Purchaser (including a permitted Assignee, or any other assignee consented to by
Seller as provided above), and no third party (including without limitation
subsequent owners of the Property) is intended to be a beneficiary of or have
the right to enforce this Agreement.
 
Section 15. Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the state in which the Property is located.
 
Section 16. Entire Agreement. This Agreement is the entire agreement between
Seller and Purchaser concerning the sale of the Property, and no modification
hereof or subsequent agreement relative to the subject matter hereof shall be
binding on either party unless reduced to writing and signed by the party to be
bound. All Exhibits attached hereto are incorporated herein by this reference
for all purposes.
 
Section 17. Business Days; Holidays; Weekends. As used in this Agreement, the
term “business day” means any day, other than a Saturday or Sunday, on which
banks located in Booneville, Mississippi are not required or authorized to
close. If any notice or action required or permitted by this Agreement falls on
a date which is not a business day, then such date shall be extended to the next
business day.
 
Section 18. Rule of Construction; No Waiver. Purchaser and Seller acknowledge
that each party has reviewed this Agreement and that the rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendments
hereto. No provision of this Agreement shall be deemed to have been waived by
either party unless the waiver is in writing and signed by that party. No custom
or practice which may evolve between the Purchaser and Seller during the term of
this Agreement shall be deemed or construed to waive or lessen the right of
either of the parties hereto to insist upon strict compliance of the terms of
this Agreement.
 
Section 19. Multiple Counterparts. To facilitate execution, this Agreement may
be executed in as many counterparts as may be convenient or required. It shall
not be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single instrument. It shall not
be necessary in making proof of this instrument to produce or account for more
than a single counterpart containing the respective signatures (or facsimiles
thereof) of, or on behalf of, each of the parties hereto. A signature page to
any counterpart may be detached from such counterpart without impairing the
legal effect of the signatures thereon and thereafter attached to another
counterpart identical thereto except having attached to it additional signature
pages.
 
Section 20. Invalid Provisions. If any provision of this Agreement (except the
provisions relating to Seller’s obligation to convey the Property and
Purchaser’s obligation to pay the Purchase Price, the invalidity of either of
which shall cause this Agreement to be null and void) is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement; and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement.

12

--------------------------------------------------------------------------------



Section 21. Recordation. Neither this Agreement nor any memorandum thereof shall
be recorded in the office of the county clerk of the county in which the
Property is located. If Purchaser causes this Agreement or any memorandum
thereof to be so recorded, Purchaser shall be in default hereunder, thereby
entitling Seller to terminate this Agreement and retain the Earnest Money
pursuant to Section 12(a) hereof. Notwithstanding any such termination,
Purchaser shall be obligated to execute an instrument in recordable form
releasing this Agreement, and Purchaser’s obligations pursuant to this
Section 21 shall survive any termination of this Agreement as a surviving
obligation. 
 
Section 22. Attorneys’ Fees. In the event of litigation between the parties in
connection with this Agreement, the prevailing party shall be entitled to
recover its reasonable attorneys’ fees and costs from the non-prevailing party.
The obligation in the immediately preceding sentence shall survive any
termination of this Agreement or the Closing as a surviving obligation.
 
Section 23. Time is of the Essence. Time is of the essence in this Agreement.
 
Section 24. Effective Date. As used in this Agreement, the “Effective Date”
shall be the date on which this Agreement is executed by the last of Purchaser
or Seller.
 
Section 25. Reporting Person. Purchaser and Seller hereby designate Title
Company as the “reporting person” pursuant to the provisions of Section 6045(e)
of the Internal Revenue Code of 1986, as amended.
 
Section 26. Miscellaneous. Whenever herein the singular number is used, the same
shall include the plural, and the plural shall include the singular where
appropriate, and words of any gender shall include the other gender where
appropriate. The headings of the Sections contained in this Agreement are for
convenience only and shall not be taken into account in determining the meaning
of any provision of this Agreement. The words “hereof” and “herein” refer to
this entire Agreement and not merely the Section in which such words appear.
 
Section 27. Confidentiality. Purchaser acknowledges and agrees that any and all
of the Documents and Information are proprietary and confidential in nature and
will be delivered to Purchaser solely to assist Purchaser in determining the
feasibility of purchasing the Property. Further, each party hereto agrees to
maintain in confidence, and not to discuss with or to disclose to any person or
entity who is not a party to this Agreement, any Document, any Information, or
the information contained herein or any material term of this Agreement or any
aspect of the transactions contemplated hereby, except as provided in this
Section. Seller may publicly disclose the existence of this Agreement provided
that the identity of Purchaser is not disclosed. Purchaser shall not disclose to
anyone other than its partners and financiers the Documents, any Information,
and/or any information disclosed by Seller to Purchaser which is not generally
known by the public regarding Seller’s operations and/or the Property. Each
party hereto may discuss such matters with and disclose such matters to its
accountants, attorneys, existing or prospective lenders, investment bankers,
underwriters, rating agencies, partners, consultants and other advisors to the
extent such parties reasonably need to know such information and are bound by a
confidentiality obligation identical in all material respects to the one created
by this Section. Additionally, each party may discuss and disclose such matters
to the extent necessary to comply with any requirements of the Securities and
Exchange Commission or in order to comply with any law or interpretation thereof
or court order. This provision shall survive termination of this Agreement, but
except for the next sentence, shall terminate upon the Closing. Any press
release to be made regarding any matter which is the subject of the
confidentiality obligation created in this Section shall be subject to the
reasonable approval of Purchaser and Seller, respectively both as to timing and
content. In permitting Purchaser to review the Documents, the Information and/or
any other information, Seller has not waived any privilege or claim of
confidentiality with respect thereto, and no third party beneficiaries or
relationships of any kind, either express or implied, have been offered,
intended or created.

13

--------------------------------------------------------------------------------



Section 28. Marketing. Subject to Paragraph 27 of this Agreement, Purchaser may
discuss the Property and/or market and advertise the Property to prospective
lenders, partners, tenants, and investors. To this end, Purchaser, at
Purchaser’s sole cost and expense, shall have the right and to install, during
the Inspection Period and prior to Closing, appropriate signage at the Property
and/or market the property, with Seller’s approval that shall not be
unreasonably withheld or delayed.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

14

--------------------------------------------------------------------------------


 
Executed as of the Effective Date.
 
SELLER:
WOLVERINE TUBE, INC. a Delaware corporation
         
By:
 
 
Name:
 
 
Title:
 
 
Date of Execution:
 
       
PURCHASER:
ANIKA AND ASSOCIATES, INC., a Michigan corporation
 
By:
 
 
Name:
 
 
Title:
 
 
Date of Execution:
 

 
15

--------------------------------------------------------------------------------



TITLE COMPANY JOINDER
 
Escrow Agent has executed this Agreement in order to confirm that Escrow Agent
has received and shall hold the Earnest Money required to be deposited under
this Agreement and the interest earned thereto, in escrow, and shall disburse
the Earnest Money, and the interest earned thereon, pursuant to the provisions
of this Agreement. The following provisions shall control with respect to the
rights, duties and liabilities of Escrow Agent:
 
(i)
Escrow Agent acts hereunder as a depository only and is not responsible or
liable in any manner whatsoever for the (A) sufficiency, correctness,
genuineness or validity of any written instrument, notice or evidence of a
party’s receipt of any instruction or notice which is received by Escrow Agent,
or (B) identity or authority of any person executing such instruction, notice or
evidence.

 
(ii)
Escrow Agent shall have no responsibility hereunder except for the performance
by it in good faith of the acts to be performed by under this Agreement,
including this Joinder by Escrow Agent.

 
(iii)
Escrow Agent shall not be responsible for the solvency or financial stability of
the financial institution with which the Escrow Agent deposits the Earnest Money
to be escrowed hereunder so long as the same is government insured
interest-bearing account.

 
(iv)
All attorneys’ fees and costs and Escrow Agent’s costs and expenses incurred in
connection with a dispute with respect to the Earnest Money shall be assessed
against the party that is not awarded the Earnest Money, or if the Earnest Money
is distributed in part to both parties, then in the inverse proportion of such
distribution.

 
(v)
In the event of a dispute between the parties hereto with respect to the
disposition of the Earnest Money, Escrow Agent may interplead the Earnest Money
into a court of competent jurisdiction in the county in which the Earnest Money
has been deposited.




 
FIDELITY NATIONAL TITLE INSURANCE COMPANY
                 
Date executed by Escrow Agent:
By:
   
Name:
     
Title:
 

 
16

--------------------------------------------------------------------------------



Schedule of Exhibits
 

 
A
-
Description of Land
         
B
-
Form of Special Warranty Deed
         
C
-
Form of Bill of Sale, Assignment and Assumption of Contracts
         
D
-
Form of FIRPTA Certificate
         
E
-
Excluded Equipment


17

--------------------------------------------------------------------------------



EXHIBIT A
 
Description of Land

A-1

--------------------------------------------------------------------------------



Exhibit B
 
Form of Special Warranty Deed


This instrument prepared by:   INDEXING INSTRUCTION:


SPECIAL WARRANTY DEED


For and in consideration of the sum of Ten Dollars ($10.00), cash in hand paid,
and other good and valuable consideration, the receipt, sufficiency and adequacy
of all of which are hereby acknowledged, the undersigned
____________________________, a ____________________________ (“Grantor”), acting
by and through ______________________, duly authorized _______________________
of Grantor, does hereby sell, convey and, subject to the reservations and
exceptions set forth on Exhibit B attached hereto and incorporated herein by
reference (the “Permitted Encumbrances”), warrant unto
______________________________, a _________________________ (“Grantee”), the
lots, tracts and parcels of land lying and being in _______________ County,
Mississippi, together with all buildings and improvements situate thereon,
described on Exhibit A attached hereto and incorporated herein by reference, and
all after-acquired right, title and interest therein, together with all rights,
titles, and interests appurtenant thereto.


The within described property is hereby conveyed to the Grantee “AS IS, WHERE
IS, WITH ALL FAULTS.” EXCEPT AS EXPRESSLY SET FORTH HEREIN, GRANTOR MAKES NO
REPRESENTATIONS OR WARRANTIES OF ANY KIND TO GRANTEE, INCLUDING, WITHOUT
LIMITATION, THE CONDITION OF TITLE, THE PHYSICAL CONDITION OF THE PROPERTY, OR
THEIR SUITABILITY FOR ANY PARTICULAR PURPOSE OR OF MERCHANTABILITY. GRANTEE IS
RELYING ON ITS INVESTIGATIONS OF THE PROPERTY IN DETERMINING WHETHER TO ACQUIRE
IT. THE PROVISIONS OF THIS PARAGRAPH ARE A MATERIAL PART OF THE CONSIDERATION
FOR GRANTOR EXECUTING THIS QUITCLAIM DEED, AND SHALL SURVIVE CLOSING.


TO HAVE AND TO HOLD the within described property, together with the privileges
and appurtenances thereunto appertaining, unto the Grantee, its successors and
assigns forever subject, however, to the Permitted Encumbrances.



[SIGNATURE PAGE FOLLOWS]


B-1

--------------------------------------------------------------------------------



WITNESS the signature of the Grantor, this the ____ day of ____________, 2006.



   
, a
             
By:
   
Name:
   
Title:
 

 
STATE OF ________________
COUNTY OF ______________
 
Personally appeared before me, the undersigned authority in and for the said
city and state, on this ___ day of _____________, 200___, within my
jurisdiction, the within named ___________________________, who acknowledged to
me that he is ___________________________ of ________________________, a
Mississippi ________________________, and that for and on behalf of said
_______________________, and as the act and deed of said
________________________, he executed the above and foregoing instrument, after
first having been duly authorized by said ______________________ so to do.


__________  (NOTARY PUBLIC)



 
My commission expires:
     
__________

 
ADDRESS OF GRANTOR:
 
ADDRESS OF GRANTEE:
         
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
B-2

--------------------------------------------------------------------------------


 
EXHIBIT C
 
BILL OF SALE, ASSIGNMENT AND ASSUMPTION
OF CONTRACTS
(name of property)
 
THIS BILL OF SALE, ASSIGNMENT AND ASSUMPTION OF CONTRACTS (this “Bill of Sale”)
is made as of the _____ day of __________________, ______, by and between
___________________________, a _______________________ (“Assignor”), and
_________________________, a _________________________ (“Assignee”).
 
W I T N E S S E T H:
 
For good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, Assignor and Assignee hereby agree as follows:
 
1. Assignor hereby sells, transfers, assigns and conveys to Assignee the
following:
 
(a) All right, title and interest of Assignor in and to all tangible personal
property (“Personalty”) set forth in the inventory on Exhibit A hereto and made
a part hereof, and located on, and used in connection with the management,
maintenance or operation of that certain land and improvements located in the
County of __________, State of ____________, as more particularly described in
Exhibit B hereto and made a part hereof (“Real Property”).
 
(b) To the extent assignable, all right, title and interest of Assignor in and
to those certain contracts set forth on Exhibit C hereto and made a part hereof,
and all warranties, guaranties, indemnities and claims (including, without
limitation, for workmanship, materials and performance) and which exist or may
hereafter exist against any contractor, subcontractor, manufacturer or supplier
or laborer or other services relating thereto (collectively, the “Contracts”).
 
(c) All right, title and interest of Assignor in and to those agreements set
forth on Exhibit D hereto and made a part hereof (the “License Agreements”).
 
2. This Bill of Sale is given pursuant to that certain Purchase and Sale
Agreement (as amended, the “Purchase Agreement”) dated as of
____________________, between Assignor and Assignee, providing for, among other
things, the conveyance of the Personalty, the License Agreements and the
Contracts.
 
3. As set forth in the Purchase Agreement, which is hereby incorporated by
reference as if herein set out in full and except as set forth herein, the
property conveyed hereunder is conveyed by Assignor and accepted by Assignee AS
IS, WHERE IS, AND WITHOUT ANY WARRANTIES OF WHATSOEVER NATURE, EXPRESS OR
IMPLIED, EXCEPT AS EXPRESSLY SET FORTH IN THE PURCHASE AGREEMENT.
 
4. Assignee hereby accepts the assignment of the Personalty, the Contracts and
the License Agreements and agrees to assume and discharge, in accordance with
the terms thereof all of the obligations thereunder from and after the date
hereof,. Additionally, but without limiting the generality of the foregoing,
Assignee agrees to assume and discharge all costs and expenses incurred with
respect to License Agreements and License Agreement renewals and extensions
executed subsequent to the Effective Date of the Purchase Agreement and those
set forth on Exhibit E hereto. Assignee agrees to indemnify and hold harmless
Assignor from any cost, liability, damage or expense (including attorneys’ fees)
arising out of or relating to Assignee’s failure to perform any of the foregoing
obligations.
 
C-1

--------------------------------------------------------------------------------


 
5. Assignor agrees to indemnify and hold harmless Assignee from any cost,
liability, damage or expense (including attorneys’ fees) arising out of or
relating to Assignor’s failure to perform any of the obligations of Assignor
under the Contracts or License Agreements, to the extent accruing prior to the
date hereof.
 
6. This Bill of Sale may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument.
 
IN WITNESS WHEREOF, the parties hereto have executed this Bill of Sale as of the
date first above written.


ASSIGNOR:
 
_____________________________________________,
a ________________________________________
  By:
__________________, a_________________,
 its _________________
       
By:
    
Name:
    
Title:
         By:
__________________, a_________________,
its _________________
       
By:
   
Name:
   
Title:
             
ASSIGNEE:
   
By: 
 
Name: 
 
Title: 
 


C-2

--------------------------------------------------------------------------------



STATE OF ______________ §
§
COUNTY OF ____________§
 
This instrument was acknowledged before me on ______________, 2008, by
___________________, ___________________ of __________________, a
__________________, _______________ of _______________________, a
__________________, on behalf of said ___________________ and
_________________________.
 

 
Notary Public, State of ______________

 
STATE OF ______________ §
§
COUNTY OF ____________§
 
This instrument was acknowledged before me on ______________, 2008, by
___________________, ___________________ of __________________, a
__________________, _______________ of _______________________, a
__________________, on behalf of said ___________________ and
____________________________.
 

 
Notary Public, State of ______________

 
STATE OF ______________ §
§
COUNTY OF ____________ §
 
This instrument was acknowledged before me on ______________, 2008, by
___________________, ___________________ of __________________, a
__________________, _______________ of _______________________, a
__________________, on behalf of said ___________________ and
____________________________.
 

 
Notary Public, State of ______________

 
C-3

--------------------------------------------------------------------------------


 
Exhibit A
Personalty
Exhibit B
Real Property
Exhibit C
Contracts
Exhibit D
License Agreements
Exhibit E
Renewals and Extensions

 
C-4

--------------------------------------------------------------------------------


 
EXHIBIT D  
 
FIRPTA CERTIFICATE
 
Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
For U.S. tax purposes (including Section 1445), the owner of a disregarded
entity (which has legal title to a U.S. real property interest under local law)
will be the transferor of the property and not the disregarded entity. To inform
_____________ (“Transferee”) that withholding of tax is not required upon the
disposition of a U.S. real property interest by _______________________
(“Transferor”), the beneficial owner of ______________________________ (U.S.
employer identification number ___________________), the undersigned, in their
capacity as _____________ of _____________, but not individually, hereby
certifies to Transferee the following on behalf of Transferor:
 
1. Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);
 
2. Transferor is not a disregarded entity as defined in
Section 1.1445-2(b)(2)(iii);
 
3. Transferor’s U.S. employer identification number is ___________; and
 
4. Transferor’s office address is ___________________________.
 
Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.
 
Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.
 
Dated as of __________, 20___.
 

_______________________________________,  a ________________    
By:
 
Name:
 
Title:
 
Date:
 

 
D-1

--------------------------------------------------------------------------------


 
THE STATE OF __________ §
§
COUNTY OF ____________ §
 
This instrument was acknowledged before me on ______________, 200____, by
___________________, ___________________ of _______________________, a
______________, on behalf of said ___________________________.
 

 
Notary Public, State of _____________

 
SWORN TO AND SUBSCRIBED BEFORE ME by ______________________ on
___________________________, 200____.
 

 
Notary Public, State of _____________

 
D-2

--------------------------------------------------------------------------------




EXHIBIT E
EXCLUDED EQUIPMENT
 
One-SMS VMR 75 pilger mill, with controls, runout, feed table, and all
lubrication, hydraulics, controls and electrics.
 
One_ two stand Schumag cascade drawing machine, complete with uncoiler,
recoiler, controls, hydraulics, electrics, and miscellaneous support equipment,
including but not limited to pointers, length compensator, etc.
 
One-Bronx straightener, with tables, controls, and support equipment.
 
Two-84" ITAM drawblocks, complete with hydraulics, electrics, controls,
pointers, platforms, electrics, basket carousel, and miscellaneous support
equipment.
 
All spare parts for any and all of the above machinery.
 
All copper tube production equipment, in crates or loose, as removed from the
Booneville production process or in storage from our Jackson Tennessee plant.
 
All electric panels and motor control centers associated with the above
equipment.
 
One oily water separator unit, complete, in the small building behind the main
Booneville plant.
 
One-Nitrogen supply system, complete, leased from and owned by Air Products.
 
Miscellaneous office furniture, including but not limited to desks, chairs, and
computers.
 
Miscellaneous shop and maintenance support equipment, including a small lathe,
workbenches, shelves and racking in the Southeast corner of the plant, generally
called the parts or supply crib.
 
Any and all contractor or supplier owned equipment.
 
Any and all leased or rented equipment.
 
Any and all forklifts
 
All downstream electrics.


D-3

--------------------------------------------------------------------------------

